UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4235 Commerce Street Little River, South Carolina (Address of principal executive offices) (Zip Code) (843) 390-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of May 11, 2012, there were 135,355,165 shares of the registrant’s common stock, par value $0.001 per share, outstanding. INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) as of March 31, 2012 and December 31, 2011 2 Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2012 and 2011 3 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2012 and 2011 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Index of Exhibits E-1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may”, “could”, “estimate”, “intend”, “continue”, “believe”, “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this report.Except as may be required under applicable securities laws, we do not intend, and undertake no obligation, to update any of the forward-looking statements.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are considered a penny stock issuer.You should, however, consult further disclosures we make in future filings of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.The registrant is under no duty to update any of the forward-looking statements contained herein after the date this quarterly report on Form 10-Q is submitted to the Securities and Exchange Commission (the “SEC”). PART I – FINANCIAL INFORMATION Item 1.Financial Statements The consolidated balance sheet as of March 31, 2012 and the related consolidated statements of operations and cash flows for the three months ended March 31, 2012 and 2011 for Integrated Environmental Technologies, Ltd. and its wholly-owned subsidiary IET, Inc. (collectively referred to herein as “IET” or the “Company”) included in Item 1, have been prepared by us, without audit, pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the SEC. The consolidated financial statements include our wholly-owned subsidiary and all significant inter-company transactions and balances have been eliminated.In the opinion of management, the accompanying consolidated financial statements include all adjustments, which are of a normal and recurring nature, necessary to present fairly our financial position and results of operations.Certain reclassifications have been made to prior periods to conform to current presentations. It is suggested that the following consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2011.The Company does not believe there are any recently issued, but not yet effective, accounting standards that would have a significant impact on the Company’s financial position or results of operations as of and for the three-month period ended March 31, 2012. The results of operations for the three months ended March 31, 2012 and 2011 are not necessarily indicative of the results of the entire fiscal year or for any other period. 1 Integrated Environmental Technologies, Ltd. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable Prepaid expenses Lease receivable Inventory Note receivable Other receivable Total current assets Property and equipment, net Lease receivable, long-term Note receivable, long-term Total assets $ $ Liabilitiesand Stockholders’ Deficiency Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Convertible debentures Total current liabilities Convertible debentures Convertible promissory notes Total liabilities Commitments and contingencies Stockholders’ deficiency: Common stock, $.001 par value; 200,000,000 shares authorized; 135,355,165 and 122,735,165 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Integrated Environmental Technologies, Ltd. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Sales $ $ Leasing and Licensing Fees Cost of sales Gross profit Operating expenses: General and administrative expense Sales and marketing expense Research and development expense Loss from operations ) ) Other income (expense): Interest income Finance fees ) Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Integrated Environmental Technologies, Ltd. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Accretion of interest on convertible notes Changes in operating assets and liabilities: Accounts receivable ) Lease receivable Note receivable Inventory ) Prepaid expenses ) Accounts payable ) ) Accrued expenses Customer deposits ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, net of offering costs Proceeds from issuance of note payable Net cash provided by financing activities Increase in cash Cash- beginning of period Cash- end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash operating activity: Issuance of 360,000 shares of common stock as payment of director fees $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Integrated Environmental Technologies, Ltd. Notes to Consolidated Financial Statements 1.Basis of Presentation The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has incurred significant recurring operating losses, negative cash flows from operations and an accumulated deficit of $16,192,672 as of March 31, 2012.The Company also has no lending relationships with commercial banks and is dependent on the completion of financings with equity and/or debt investors in order to continue operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company does not anticipate establishing any lending relationships with commercial banks in the foreseeable future due to its limited operations and assets.The Company continues to execute on its strategy of selling anolyte and catholyte solutions and leasing its EcaFlo® equipment to fund its operations and is focused on obtaining additional capital through the private placement of its securities.The Company is pursuing potential equity and/or debt investors and, from time to time, has engaged placement agents to assist it in this initiative.While the Company is pursuing the opportunities and actions described above, there can be no assurance that it will be successful in its efforts.If the Company is unable to secure additional capital, it will explore other strategic alternatives, including, but not limited to, the sale of the Company.Any additional equity financing may result in substantial dilution to the Company’s stockholders. 2.Inventory As of March 31, 2012 and December 31, 2011, inventory consisted of the following: March 31, December 31, Parts and materials $ $ Finished goods $ $ 5 3.Lease Receivable The Company has entered into a lease arrangement with a customer with respect to certain EcaFlo® equipment which the Company has recorded as a sales-type lease.As of March 31, 2012 and December 31, 2011, the Company’s lease receivable consisted of the following: March 31, December 31, Future minimum lease payments receivable $ $ Unearned revenue ) ) Lease receivable $ $ Current portion of lease receivable $ $ Long-term portion of lease receivable $ $ As of March 31, 2012, the future minimum lease payments receivable under this lease arrangement are to be received as follows:$36,000 during the remainder of fiscal 2012; $48,000 in fiscal 2013; and $16,000 in fiscal 2014.During the three months ended March 31, 2012, the Company recognized $658 of interest income related to this lease arrangement. 4.Note Receivable The Company has a note receivable with a customer relating to the sale of certain EcaFlo® equipment.The note payments are $1,250 per month over a 34-month term which commenced on January 15, 2011.The Company imputed interest on this note receivable at a rate of 3% per annum.During the three months ended March 31, 2012, the Company recognized $180 of interest income related to this note receivable.As of March 31, 2012 and December 31, 2011, the current portion of the note receivable was $14,489 and $16,364, respectively, and the long-term portion was $9,153 and $10,848, respectively. 5.Property and Equipment As of March 31, 2012 and December 31, 2011, property and equipment, on a net basis, consisted of the following: March 31, December 31, Leasehold improvements $ $ Equipment Less:Accumulated depreciation ) ) $ $ 6 6.Accrued Expenses As of March 31, 2012 and December 31, 2011, accrued expenses consisted of the following: March 31, December 31, Accrued compensation $ $ Accrued interest Accrued other expenses $ $ 7.Customer Deposits On March 29, 2011, the Company issued a credit in the amount of $36,109 to a consultant to be used to purchase the Company’s products.This credit was issued as payment to the consultant for consulting services rendered to the Company.The Company has recorded this amount as a customer deposit. As of March 31, 2012 and December 31, 2011, the Company received $1,265 and $5,420, respectively, of lease payments related to subsequent periods.The Company has recorded these amounts as customer deposits. 8.Convertible Debentures April 2007 Convertible Debenture On April 26, 2007, in a private placement, the Company issued a convertible debenture to an individual accredited investor in the principal amount of $25,000.This convertible debenture matured on January 2, 2009.The convertible debenture currently accrues interest at a rate of 12% per annum and is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.40 per share.The Company is in default on this convertible debenture and is attempting to restructure the convertible debenture with the holder. During the three months ended March 31, 2012, the Company recorded a total of $748 of interest expense related to this convertible debenture.As of March 31, 2012 and December 31, 2011, the outstanding principal on this convertible debenture was $25,000 and the accrued and unpaid interest was $5,190 and $4,442, respectively, which amounts are included as a component of accrued expenses. Kinsey Convertible Debenture On July 7, 2011, in a private placement, the Company issued to E. Wayne Kinsey, III, a member of the Company’s board of directors, an 8% convertible debenture in the amount of $150,000 (the “Kinsey Debenture”).As a result of this private placement, the Company received gross proceeds of $150,000.The Kinsey Debenture has a three-year term maturing on July 7, 2014, and bears interest at a rate of 8% per annum.Interest is payable in annual installments in cash or, at the option of the Company, in shares of the Company’s common stock.If the Company elects to pay the interest in shares of its common stock, the number of shares issued as payment will be equal to the quotient of the unpaid interest divided by the market price of the Company’s common stock as defined in the Kinsey Debenture. 7 The entire principal amount of the Kinsey Debenture is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.10 per share, subject to a weighted average adjustment for certain issuances or sales of the Company’s common stock at a price per share less than $0.08.In addition, at the option of the Company, the entire principal amount of the Kinsey Debenture is convertible into shares of the Company’s common stock at $0.10 per share, subject to a weighted average adjustment for certain issuances or sales of the Company’s common stock at a price per share less than $0.08, upon the occurrence of the merger or acquisition of the Company or if the average closing price of the Company’s common stock for any period of twenty consecutive trading days is greater than or equal to $0.25 per share.The quoted market price of the Company’s common stock as of July 7, 2011 was $0.08 per share.An aggregate of 1,500,000 shares of the Company’s common stock can be issued pursuant to the Kinsey Debenture at the current conversion price of $0.10 per share.The Company has determined that the value attributable to the weighted average adjustment to the conversion price that would result from certain issuances or sales of the Company’s common stock is de minimis. For the three months ended March 31, 2012, the Company recorded $3,033 of interest expense related to the Kinsey Debenture.As of March 31, 2012 and December 31, 2011, the outstanding principal on the Kinsey Debenture was $150,000 and the accrued and unpaid interest on the Kinsey Debenture was $8,967 and $5,933, respectively, which amounts are included as a component of accrued expenses. Zanett Convertible Debenture On July 7, 2011, in a private placement, the Company issued to the Zanett Opportunity Fund, Ltd. (“Zanett”) an 8% convertible debenture in the amount of $376,125 (the “Zanett Debenture”).As a result of this private placement, the Company received gross proceeds of $150,000 and refinanced $200,000 of principal, $11,375 of interest and $14,750 of fees related to a $200,000 promissory note issued to Zanett on January 5, 2011.As a result of the issuance of the Zanett Debenture, the promissory note issued to Zanett on January 5, 2011 was cancelled. The Zanett Debenture has a three-year term maturing on July 7, 2014 and bears interest at a rate of 8% per annum.Interest is payable in annual installments in cash or, at the option of the Company, in shares of the Company’s common stock.If the Company elects to pay the interest in shares of its common stock, the number of shares issued as payment will be equal to the quotient of the unpaid interest divided by the market price of the Company’s common stock as defined in the Zanett Debenture. 8 The entire principal amount of the Zanett Debenture is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.10 per share.In addition, at the option of the Company, the entire principal amount of the Zanett Debenture is convertible into shares of the Company’s common stock at $0.10 per share upon the occurrence of the merger or acquisition of the Company or if the average closing price of the Company’s common stock for any period of twenty consecutive trading days is greater than or equal to $0.25 per share.The quoted market price of the Company’s common stock as of July 7, 2011 was $0.08 per share.An aggregate of 3,761,250 shares of the Company’s common stock can be issued pursuant to the Zanett Debenture at the current conversion price of $0.10 per share. For the three months ended March 31, 2012, the Company recorded $7,606 of interest expense related to the Zanett Debenture.As of March 31, 2012 and December 31, 2011, the outstanding principal on the Zanett Debenture was $376,125 and the accrued and unpaid interest was $22,484 and $14,878, respectively, which amounts are included as a component of accrued expenses. 9.Convertible Promissory Notes On September 23, 2011 the Company, E. Wayne Kinsey, III and Zanett entered into a note purchase agreement, pursuant to which Mr. Kinsey and Zanett each purchased an 8% convertible secured promissory note from the Company in the principal amount of $400,000 and $100,000, respectively(each a “Secured Note,” and together, the “Secured Notes”).The Company received gross proceeds of $500,000 in connection with this private placement of the Secured Notes. Each of the Secured Notes is secured by all of the assets of the Company, including intangible assets such as intellectual property and trademarks, as detailed in a Security Agreement dated September 23, 2011 between the Company and Mr. Kinsey, as agent for the holders of the Secured Notes.Each of the Secured Notes has a three-year term maturing on September 23, 2014 and bears interest at a rate of 8% per annum.Interest is payable in quarterly installments, beginning on October 1, 2011.Until the first anniversary of the Secured Notes, interest may be paid in cash or in shares of the Company’s common stock at the option of the Company and, thereafter, may be paid in cash or shares of the Company’s common stock at the option of the holder.If the Company or the holder elects for the interest to be paid in shares of the Company’s common stock, the number of shares issued as payment will be equal to the quotient of the unpaid interest divided by the market price of the Company’s common stock as defined in the Secured Notes. The entire principal amount of each of the Secured Notes is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.10 per share, subject to a weighted average adjustment for certain issuances or sales of the Company’s common stock at a price per share less than $0.08.The quoted market price of the Company’s common stock as of September 23, 2011 was $0.08 per share.The Company is not permitted to prepay the Secured Notes unless it raises a specified amount of additional capital.The Company has determined that the value attributable to the weighted average adjustment to the conversion price that would result from certain issuances or sales of the Company’s common stock is de minimis. The occurrence of any of the following events constitutes a default under the Secured Notes, in which case the entire principal amount thereof and all accrued and unpaid interest will immediately become due and payable:(a)the Company fails to make any principal or interest payment on a Secured Note when such principal and interest becomes due; (b) a court enters judgment or judgments against the Company for the payment of money aggregating in excess of $500,000 of applicable insurance coverage; or (c) the Company commences a voluntary case or a court enters a decree in respect of the Company relating to bankruptcy, insolvency or reorganization. 9 The occurrence of any of the following events (as well as the occurrence of certain other standard events of default) also constitute a default under the Secured Notes, in which case the entire principal amount thereof and all accrued and unpaid interest will become due and payable, at the option of the holder, if the default remains uncured for a period of 30 days after the Company receives written notice of the default from the holder: (a) Mr. Kinsey ceases to be a member of the Company’s board of directors for any reason other than his death, disability or voluntary resignation; or (b) either David R. LaVance, the Company’s President and Chief Executive Officer, or Thomas S. Gifford, the Company’s Executive Vice President, Chief Financial Officer and Secretary, ceases serving in their respective executive management roles with the Company and is no longer involved in the active management of the Company. In addition, under the Secured Notes, the Company would have been in default if: (a) the Company failed to raise $750,000 of additional capital through the sale of equity or qualified subordinate debt (as such term is defined in the Secured Notes) by December 31, 2011; or (b) the Company failed to raise $1,000,000 of additional capital through the sale of equity or qualified subordinate debt by March 31, 2012.However, both of these financing requirements were achieved by the Company and, accordingly, these events of default are no longer in effect. In connection with the execution of the note purchase agreement and the issuance of the Secured Notes, the Company provided certain registration rights to the holders of the Secured Notes.In the event that the Company proposes to register shares of its common stock under the Securities Act, under certain circumstances, Mr. Kinsey and Zanett will be allowed to include in such registration shares of the Company’s common stock held by them.The Company has determined that the value attributable to these registration rights is de minimis. An aggregate of 5,000,000 shares of the Company’s common stock can be issued pursuant to the Secured Notes at the current conversion price of $0.10 per share.For the three months ended March 31, 2012, the Company recorded a total of $9,973 of interest expense.As of March 31, 2012 and December 31, 2011, the outstanding principal on the Secured Notes was $500,000 and the accrued and unpaid interest was $20,823 and $10,849, respectively, which amounts are included as a component of accrued expense. 10.Stockholders’ Deficiency Common Stock On January 24, 2012, the Company sold, to an institutional investor, common stock units that in aggregate consisted of 8,750,000 shares of the Company’s common stock and a warrant to purchase 8,750,000 shares of the Company’s common stock, for an aggregate purchase price of $700,000, or $0.08 per share.The warrant has a three-year term, is exercisable at $0.10 per share and was fully vested at the date of issuance.The quoted market price of the Company’s common stock on the date of closing this transaction was $0.08 per share.The Company incurred offering costs of $70,000 in connection with this transaction. 10 On February 2, 2012, the Company sold, to an institutional investor, common stock units that in aggregate consisted of 3,125,000 shares of the Company’s common stock and a warrant to purchase 1,562,500 shares of the Company’s common stock, for an aggregate purchase price of $250,000, or $0.08 per share.The warrant has a three-year term, is exercisable at $0.20 per share and was fully vested at the date of issuance.The quoted market price of the Company’s common stock on the date of closing this transaction was $0.08 per share.The Company incurred offering costs of $17,500 in connection with this transaction. On February 28, 2012, the Company sold, to an individual accredited investor, common stock units that in aggregate consisted of 375,000 shares of the Company’s common stock and a warrant to purchase 187,500 shares of the Company’s common stock, for an aggregate purchase price of $30,000, or $0.08 per share.The warrant has a three-year term, is exercisable at $0.20 per share and was fully vested at the date of issuance.The quoted market price of the Company’s common stock on the date of closing this transaction was $0.08 per share.The Company incurred offering costs of $2,100 in connection with this transaction. On March 27, 2012, the Company issued 10,000 shares of the Company’s common stock as payment for services rendered to the Company by an unaffiliated third party.The total expense associated with the issuance of these shares was $800, representing the fair market value of the shares based on the quoted market price of the Company’s common stock on the date the issuance was authorized ($0.08 per share on March 2, 2012). On March 27, 2012, the Company issued an aggregate of 360,000 shares of the Company’s common stock to certain of its directors as payment of $36,000 of director fees due for services rendered in fiscal 2011.The aggregate fair market value of these shares, based on the quoted market price of the Company’s common stock on the date of issuance ($0.05 per share), was $18,000.The Company recorded the difference between the total payment owed ($36,000) and the fair market value of the common stock issued ($18,000) as additional paid-in capital. Stock Options Stock Option Plans The Company currently has two stock option/stock compensation plans in place:the 2002 Stock Option Plan and the 2010 Stock Incentive Plan (collectively, the “Equity Incentive Plans”).The Equity Incentive Plans are maintained to allow the Company to compensate employees, directors and consultants and other persons providing bona-fide services to the Company or to compensate officers, directors and employees through the award of shares of the Company’s common stock and securities exercisable for shares of the Company’s common stock. The 2002 Stock Option Plan was approved by the stockholders in July of 2002.The Company has reserved for issuance an aggregate of 2,000,000 shares of common stock under the 2002 Stock Option Plan.As of March 31, 2012, 25,000 shares of the Company’s common stock had been issued under the 2002 Stock Option Plan and up to 1,975,000 additional shares of the Company’s common stock can be awarded under the 2002 Stock Option Plan. 11 The 2010 Stock Incentive Plan was approved by the stockholders in September 2010.The Company has reserved for issuance an aggregate of 10,000,000 shares of common stock under the 2010 Stock Incentive Plan.The 2010 Stock Incentive Plan provides for awards in the form of common stock, incentive stock options, non-qualified stock options and restricted common stock to employees, board members, and service providers.As of March 31, 2012, options to purchase 6,646,920 shares of the Company’s common stock were outstanding under the 2010 Stock Incentive Plan, 90,500 shares of the Company’s common stock had been issued under the 2010 Stock Incentive Plan and up to 3,262,580 additional shares of the Company’s common stock can be awarded under the 2010 Stock Incentive Plan. Common stock grants and stock option awards under the Equity Incentive Plans were issued or granted at prices as determined by the Company’s compensation committee, but such prices were not less than the fair market value of the Company's common stock on the date of grant or issuance.Stock options granted and outstanding to date consist of both incentive stock options and non-qualified options. Stock Option Transactions On March 27, 2012, the Company granted incentive stock options to purchase an aggregate of 5,000,000 shares of the Company’s common stock under the 2010 Stock Incentive Plan to the Company’s executive officers as follows:David R. LaVance, President and Chief Executive Officer – 3,000,000 shares, and Thomas S. Gifford, Executive Vice President and Chief Financial Officer – 2,000,000 shares.The shares of common stock underlying the options vest, in aggregate, as follows:833,333 shares vest on December 31, 2012, 833,333 shares vest on December 31, 2013 and 833,334 vest on December 31, 2014 and may be purchased at a per share exercise price of $0.10, $0.20 and $0.30, respectively; 833,333 shares vest upon the Company attaining breakeven operating results, as defined in the option agreement, for a period of four consecutive months or two consecutive quarters during the year ending December 31, 2012 and may be purchased at a per share exercise price of $0.10 per share; 833,333 shares vest upon the Company achieving at least $5,000,000 of revenues for the twelve-month period ending December 31, 2013 and may be purchased at a per share exercise price of $0.20 per share; and 833,334 shares vest upon the Company achieving at least $10,000,000 of revenues for the twelve-month period ending December 31, 2014 and may be purchased at a per share exercise price of $0.30 per share.Each of the options has a ten-year term, and in the event of a change in control of the Company, as defined in the 2010 Stock Incentive Plan, the options become fully vested.The aggregate fair value of the options on the date of grant not subject to performance measures that will be earned over the requisite service period, as calculated using the Black-Scholes model, was $80,812, using the following weighted average assumptions:exercise price of $0.20 per share; common stock price of $0.05 per share; volatility of 187%; term of ten years; dividend yield of 0%; interest rate of 2.29%; and risk of forfeiture of 35%.This amount is being expensed on a pro-rata basis over the requisite service period. 12 On March 27, 2012, the Company granted non-qualified stock options to purchase an aggregate of 1,346,920 shares of the Company’s common stock under the 2010 Stock Incentive Plan to the non-executive members of the Company’s board of directors as follows:Raymond C. Kubacki – 541,860 shares; David N. Harry – 309,640 shares; Valgene L. Dunham – 340,600 shares; and E. Wayne Kinsey, III – 154,820 shares.The options were granted as partial consideration for each person’s continuing service in 2012 as a member of the Company’s board of directors and related committees.Each of the options has a five-year term and is exercisable at $0.10 per share.The shares of common stock underlying the options, in aggregate, vest as follows:673,460 shares vest on December 31, 2012 and 673,460 shares vest on December 31, 2013.The aggregate fair value of the options on the date of grant as calculated using the Black-Scholes model was $37,530, using the following weighted average assumptions:exercise price of $0.10 per share; common stock price of $0.05 per share; volatility of 145%; term of five years; dividend yield of 0%; interest rate of 1.13%; and risk of forfeiture of 35%.The fair value of the option grants is being expensed on a pro-rata basis over the requisite service period. A summary of stock option transactions under the Equity Incentive Plans during the three months ended March 31, 2012 is set forth below: Stock Option Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at December 31, 2011 $ $ Granted during the period Exercised during the period Terminated during the period Outstanding at March 31, 2012 $ $ Available for purchase at March 31, 2012 $ $ Available for purchase at December 31, 2011 $ $ Information with respect to outstanding options and options exercisable as of March 31, 2012 is as follows: Stock Options Outstanding Stock Options Exercisable Exercise Price Number of Shares Available Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ 13 A summary of the non-vested shares subject to options granted under the Equity Incentive Plans as of March 31, 2012 is as follows: Stock Option Shares Weighted Average Grant Date Fair Value Per Share Nonvested at December 31, 2011 Granted during the period $ Vested during the period Terminated during the period Nonvested at March 31, 2012 $ As of March 31, 2012, there was $198,089 of total unrecognized compensation cost related to non-vested share based compensation arrangements granted under the Equity Incentive Plans.That cost is expected to be recognized over a weighted average period of thirty-one months. Warrant to Purchase Common Stock On March 2, 2012, the Company issued a warrant to purchase 175,000 shares of the Company’s common stock to a third-party service provider as partial consideration for services rendered to the Company in connection with a financing.The warrant is exercisable at $0.20 per share and has a term of three years.The warrant vested upon issuance.The fair value of the warrant on the date of issuance as calculated using the Black-Scholes model was $5,600, using the following weighted average assumptions:exercise price of $0.20 per share; common stock price of $0.08 per share; volatility of 131%; term of three years; dividend yield of 0%; interest rate of 0.41%; and risk of forfeiture of 35%. A summary of warrant transactions during the three months ended March 31, 2012 is as follows: Warrant Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at December 31, 2011 $ $ Issued during the period $ Exercised during the period Terminated during the period Outstanding at March 31, 2012 $ Available for purchase at March 31, 2012 $ Available for purchase at December 31, 2011 $ $ Warrants issued by the Company contain exercise prices as determined by the Company’s board of directors, but such exercise prices were not less than the fair market value of the Company's common stock on the date of issuance.Warrants currently issued may vest over a period of up to three years and have a maximum term of ten years from the date of issuance. 14 Information with respect to outstanding warrants and warrants exercisable at March 31, 2012 is as follows: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number of Shares Available Under Outstanding Warrants Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Per Common Share Number of Shares Available for Purchase Under Outstanding Warrants Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $
